United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1475
Issued: February 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 24, 2018 appellant filed a timely appeal from a June 26, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
the last merit decision, dated July 18, 2016, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied that appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 30, 2014 appellant, then a 53-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on September 27, 2014 she sustained a meniscus tear of the right knee
when she slipped on melted ice in front of an ice machine and fell while in the performance of
duty.
Appellant submitted a report dated December 16, 2014 from Dr. Bruce Levy, a Boardcertified orthopedic surgeon, who examined her and diagnosed bone-on-bone medial
compartmental arthrosis with osteophyte formation and some mild patellofemoral osteoarthritis.
Dr. Levy noted that she had been doing well with her right knee up until “a couple months ago”
when she slipped on water.
On December 23, 2014 Dr. Stephen Wisniewski, Board-certified in physical medicine and
rehabilitation, administered a right knee joint injection due to a diagnosis of degenerative joint
disease of the right knee.
In a development letter dated June 9, 2015, OWCP advised appellant of the deficiencies of
her claim and requested that she respond to an attached questionnaire and submit a narrative
medical report from her attending physician addressing how the reported work incident caused or
aggravated a medical condition. It afforded her 30 days to submit additional evidence and to
provide the requested information.
OWCP subsequently received a report dated August 22, 2011, wherein Dr. Levy diagnosed
mild chondromalacia of the right knee and a possible small posterior horn meniscus tear. Appellant
also submitted November 6, 2011 and January 11, 2012 reports from him, which indicated that she
had undergone a cortisone injection in her right knee and that she wished to proceed with a right
knee arthroscopy. She underwent the right knee arthroscopy with Dr. Levy on January 12, 2012.
Dr. Levy followed up with appellant on January 23, 2012.
By letter dated June 19, 2015, appellant described a knee injury that occurred prior to the
incident of September 27, 2014 and explained why she waited three months to report the latter
incident.
By decision dated July 10, 2015, OWCP accepted that the September 27, 2014
employment incident occurred as alleged, but denied the claim because the medical evidence of
record was insufficient to establish causal relationship between appellant’s diagnosed right knee
conditions and the accepted September 27, 2014 employment incident.
On August 4, 2015 appellant requested reconsideration and submitted additional medical
evidence in support of her claim, including a report dated July 31, 2015 from Dr. Levy. The report
was similar to his December 16, 2014 report, with revisions noted to the history of present illness
and diagnosis. Dr. Levy noted that appellant was doing well with her right knee until she slipped
on some water in front of an ice machine while at work on September 27, 2014. He diagnosed
bone-on-bone medial compartment arthrosis with osteophyte formation and some mild
patellofemoral osteoarthritis of the right knee.

2

By decision dated October 26, 2015, OWCP denied modification of its prior decision
because the medical evidence of record was insufficient to establish that appellant’s right knee
conditions were causally related to the accepted September 27, 2014 employment incident.
On April 7, 2016 appellant again requested reconsideration. She submitted additional
medical evidence in support of her claim, including medical reports dated from April 5 and 14,
2011 from Dr. Steven Curtis, a Board-certified orthopedic surgeon, in which he noted an injury to
her right knee when she slipped on ice in December 2010 and assessed her with right knee joint
pain. A magnetic resonance imaging scan of April 7, 2011 demonstrated an anterior cruciate
ligament sprain, mild prepatellar bursitis, and an intratendinous vessel versus sliver-like
intratendinous tear. Appellant submitted reports from a physical therapist dated April 19 and
August 9, 2011, and January 23, 2012. In an operative report dated August 19, 2011, Dr. Shawn
Oxentenko, Board-certified in physical medicine and rehabilitation, described performing a right
knee joint injection. She also resubmitted the August 22, 2011, January 12, 2012, and July 31,
2015 reports from Dr. Levy.
In a report dated February 1, 2016, Dr. Glennon Park, a Board-certified internist, noted
that, in December 2010, he had treated appellant in the emergency department after she slipped on
ice and injured her knee.
By decision dated July 18, 2016, OWCP denied modification of its prior decision because
the medical evidence submitted was insufficient to establish that the accepted September 27, 2014
employment incident resulted in appellant’s diagnosed conditions.
Beginning in January 2018, appellant continued to submit additional medical evidence in
support of her claim. In a report dated January 18, 2018, Dr. Ryan Morgan, an orthopedic surgeon,
examined her and diagnosed right knee medial compartment osteoarthritis. He noted that appellant
had slipped on water at an ice machine at work and recommended a unicompartmental knee
arthroplasty. In a supplement to this report dated February 14, 2018, Dr. Morgan noted that an
injury sustained in 2012 due to a fall at work contributed to her meniscus condition and subsequent
development of osteoarthritis.
Appellant requested reconsideration on May 14, 2018, but did not include the date of the
decision from which she was requesting reconsideration. At the top of the form was the date
July 10, 2015. Appellant informed OWCP that she had found a physician who would support her
claim.
By letter dated May 17, 2018, OWCP requested clarification as to whether appellant was
requesting reconsideration of either the October 26, 2015 or July 18, 2016 decision. By form dated
May 26, 2018 and received on June 4, 2018, appellant resubmitted her reconsideration request,
further noting that she was requesting reconsideration because a purported decision dated May 17,
2018 did not include the progress notes of Dr. Morgan.
By decision dated June 26, 2018, OWCP denied appellant’s reconsideration request,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

3

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.2 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.3 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).4 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.5
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s reconsideration request is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.6 If the claimant demonstrates
clear evidence of error, OWCP will reopen the case for merit review.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.8
OWCP’s procedures provide that the term clear evidence of error is intended to represent
a difficult standard. The claimant must present evidence which, on its face, shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of

2

5 U.S.C. § 8128(a); Y.S., Docket No. 08-0440 (issued March 16, 2009).

3

20 C.F.R. § 10.607(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

5

E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

M.L., Docket No. 09-0956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); supra note 4 at Chapter
2.1602.5 (February 2016).
8

Robert G. Burns, 57 ECAB 657 (2006).

4

error.9 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations and procedures establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP merit decision.11 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
The most recent merit decision in this claim was OWCP’s July 18, 2016 decision. As OWCP did
not receive appellant’s initial reconsideration request until May 14, 2018, more than one year after
the last merit decision, it was untimely filed.13 Consequently, appellant must demonstrate clear
evidence of error by OWCP in the denial of her claim.14
Appellant submitted reports from Dr. Morgan dated January 18 and February 14, 2018.
Dr. Morgan examined her and diagnosed right knee medical compartment osteoarthritis. He noted
that appellant had slipped on water at an ice machine at work and recommended a
unicompartmental knee arthroplasty. Dr. Morgan further noted that an injury sustained in 2012
due to a fall at work contributed to her meniscus condition and subsequent development of
osteoarthritis. The issue in the case is whether appellant submitted sufficient medical evidence to
establish a causal relationship between the accepted September 27, 2014 employment incident and
her diagnosed right knee conditions. Dr. Morgan’s reports, referencing an undated fall at work as
part of her medical history and an incident in 2012 as the cause of her conditions, do not shift the
weight of the evidence in her favor or raise a substantial question as to the correctness of OWCP’s
decision.15 Furthermore, even evidence such as a detailed, well-rationalized medical report which,
if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, does not demonstrate clear evidence of error.16

9

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 4 at Chapter 2.1602.5(a) (February 2016).

10

D.S., Docket No. 17-0407 (issued May 24, 2017).

11

20 C.F.R. § 10.607(a); supra note 4 at Chapter 2.1602.4 (February 2016); see Alberta Dukes, 56 ECAB 247
(2005); Veletta C. Coleman, 48 ECAB 367, 370 (1997).
12

Robert F. Stone, 57 ECAB 292 (2005).

13

Appellant’s June 4, 2018 reconsideration request is therefore also found to be untimely.

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

See supra note 8.

16

See supra note 9.

5

As the evidence and argument submitted are of insufficient probative value to shift the
weight in favor of appellant and raise a substantial question as to the correctness of OWCP’s last
merit decision, she has failed to demonstrate clear evidence of error.17
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

17

See W.A., Docket No. 18-0297 (issued July 18, 2018).

6

